Case 4:13-cr-20468-TGB-MJH ECF No. 69-2, PageID.636 Filed 07/08/20 Page 1 of 1



  CSTAK                 *             PIJBITIC   INFORT-{ATfON           *          06-30-2020
PAGEOO1                 *                   INI{ATE DATA                 *          ZL:05:15
                                         AS oF 06'30-2020

EEGllO. ,   :   48703-039 NAIIE: MITCHEIJJ, IARRY
                            REBP OFr fHA
                            PSONE.. : 812-238-1s31    FAX: 812-238-3301
                                                      RACE/8Er...: BrrAcK    /   UArJE
                                                      AGE:   43
PR&J REL I,'lT: a!OOD C1ol{DUeI TIIi{B   RELEASE      PAR ELfG DTr N/A
PRO.I REL       DT:   07-08-202L                      PIR HEAR DT:




GOOOz             DIO&E PAGES   TO FOT,LOW   .




                                                                                            fx/,i;tfr
